The whole Couet held: That the statute provision for compelling tenants in dower to repair, extends only to dower assigned in the manner the statute prescribes. EEere has been no such assignment; nor is there any dower. The wife of said Strong, if she has anything in the lands in question, has it by purchase, and without other limitations or conditions than such as are specially provided in the grant, or settlement of the heirs under which she holds.
Note.— This judgment was afterwards affirmed in the Supreme Court of Errors.